Name: Council Regulation (EC) No 753/96 of 22 April 1996 amending Regulation (EEC) No 3906/89 with a view to extending economic aid to Bosnia and Herzegovina
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  social affairs;  economic structure
 Date Published: nan

 Avis juridique important|31996R0753Council Regulation (EC) No 753/96 of 22 April 1996 amending Regulation (EEC) No 3906/89 with a view to extending economic aid to Bosnia and Herzegovina Official Journal L 103 , 26/04/1996 P. 0005 - 0005COUNCIL REGULATION (EC) No 753/96 of 22 April 1996 amending Regulation (EEC) No 3906/89 with a view to extending economic aid to Bosnia and HerzegovinaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas Regulation (EEC) No 3906/89 (2) provides for economic aid to support the process of economic and social reform in certain countries of Central and Eastern Europe;Whereas the Annex to that Regulation lists the countries which may receive such aid;Whereas, following the peace agreement signed by Bosnia and Herzegovina in Paris on 14 December 1995, that State should be added to the list of beneficiary countries so that it can receive aid under the said Regulation;Whereas the conditions to allow for Bosnia and Herzegovina to be included among the beneficiary countries can now be considered as having been fulfilled,HAS ADOPTED THIS REGULATION:Article 1 The following country shall be added to the list in the Annex to Regulation (EEC) No 3906/89: 'Bosnia and Herzegovina`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 22 April 1996.For the CouncilThe PresidentS. AGNELLI(1) OJ No C 96, 1. 4. 1996.(2) OJ No L 375, 23. 12. 1989, p. 11. Regulation as last amended by Regulation (EC) No 463/96 (OJ No L 65, 15. 3. 1996, p. 3).